Citation Nr: 1502688	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-33 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating for residuals, right ankle fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and witness C.R.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 1998 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for healed residuals, right ankle fracture.  A 10 percent rating was awarded, effective June 22, 2011.  The Veteran disagreed with the 10 percent rating granted, and the current appeal ensued.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record in the Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her residuals, right ankle fracture, are more severe than currently rated.  She complains of swelling, weakness, and consistent pain of the right ankle.  She indicated at her March 2013 videoconference testimony, that she was presently taking physical therapy for her right ankle at VA and that her right ankle was worsening.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Since the Veteran claims worsening of her right ankle disability since her last VA examination, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, to include her VA physical therapy records, that may have come into existence since the time the claims file was last updated by the RO.  

2.  Following completion of the above, schedule an appropriate VA orthopedic examination to determine the current severity of the Veteran's service-connected residuals, of the right ankle.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and lay statements.  All indicated studies should also be performed, and the examiner should review the results of any studies prior to completing the report.  

3.  After completion of the above actions, the claim for an initial increased rating for residuals, right ankle fracture, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative, and after they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




